NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT



FAYE S. GRAY a/k/a FAYE STANLEY          )
GRAY and JAMES GRAY, Jr.,                )
                                         )
              Appellants,                )
                                         )
v.                                       )       Case No. 2D18-1513
                                         )
YOUDALI INTERNATIONAL                    )
INVESTMENTS, LLC, a Florida Limited      )
Liability Company; FORD MOTOR CREDIT )
COMPANY, LLC, a Delaware Limited         )
Liability Company f/k/a FORD MOTOR       )
CREDIT COMPANY, a corporation;           )
UNITED STATES OF AMERICA,                )
DEPARTMENT OF THE TREASURY,              )
INTERNAL REVENUE SERVICE;                )
COPPER RIDGE POINT HOMEOWNERS )
ASSOCIATION, INC., a Florida Not-for-    )
Profit Corporation; JAMES GRAY, III; and )
JASON GRAY,                              )
                                         )
              Appellees.                 )
___________________________________)

Opinion filed January 30, 2019.

Appeal from the Circuit Court for Polk
County; Andrea Teves Smith, Judge.

Faye Elaine Stanley Gray and James
Gray, Jr., Lakeland, pro se.

Melissa A. Giasi of Sivyer, Barlow &
Watson, P.A., Tampa; and Kristopher
Fernandez of Kristopher Fernandez, P.A.,
Tampa, for Appellee Youdali International
Investments, LLC.

No appearance for remaining Appellees.


PER CURIAM.

             Affirmed.




NORTHCUTT, SILBERMAN, and SLEET,, JJ., Concur.




                                            -2-